

113 HRES 432 IH: Recognizing the 100th anniversary of the unification of the Island of Crete with the Hellenic Republic and expressing support for designation of December 1, 2013, as “Cretan Enosis Day”.
U.S. House of Representatives
2013-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 432IN THE HOUSE OF REPRESENTATIVESDecember 5, 2013Mr. Sarbanes (for himself, Mr. Grimm, Ms. Titus, Mrs. Carolyn B. Maloney of New York, Mr. Cicilline, Ms. Tsongas, and Mr. Bilirakis) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing the 100th anniversary of the unification of the Island of Crete with the Hellenic Republic and expressing support for designation of December 1, 2013, as Cretan Enosis Day.Whereas December 1, 2013, has been recognized as the 100th anniversary of the 1913 unification (ENOSIS) of the Island of Crete with the Hellenic Republic, by communities, citizens, and organizations around the United States and the world;Whereas the unification of the Island of Crete with the Hellenic Republic on December 1, 1913, resulted from over 267 years of struggle by the brave and resolute Greek people of Crete against the harsh occupation of the Ottoman Empire beginning in 1669;Whereas the knowledge of this relentless struggle for freedom by the people of Crete, culminating in the signing of the Treaty of London which unified Crete with the Hellenic Republic, is an inspiration to freedom-loving people everywhere;Whereas the memory of thousands of brave Cretans who sacrificed their lives following the creed “Freedom or Death” in order to gain freedom and unification with Greece, its motherland, should be remembered and revered; andWhereas December 1, 2013, would be an appropriate date to designate as Cretan Enosis Day in recognition of these brave deeds and sacrifices by the people of the Island of Crete: Now, therefore, be itThat the House of Representatives—(1)recognizes the 100th anniversary of the unification of the Island of Crete with the Hellenic Republic; and(2)supports the designation of Cretan Enosis Day in recognition of these brave deeds and sacrifices by the people of the Island of Crete.